Citation Nr: 0621408	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability (a "neck disorder").  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from October 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

There has been much confusion with regards to whether the 
veteran claimed service connection for a low back disability 
or a cervical spine disability.  However, it is clear to the 
Board that the veteran does not want to claim service 
connection for a low back disability.  In his November 2005 
substantive appeal, the veteran wrote that the VA has erred 
in his case since the 1940s because it adjudicated his lower 
back as opposed to his cervical spine.  He concluded his 
substantive appeal by stating, "[m]y only request for 
compensation is and always has been for injury to my cervical 
spine.  I believe my claim has been inappropriately 'denied' 
due to errors by the compensation board and others."  

In his June 2005 Notice of Disagreement (NOD) to the December 
2004 rating decision denying service connection for a 
cervical spine disability, the veteran reiterated, "[a]gain, 
I wish to restate the issue being appealed is: Service 
Connection for a Cervical Condition due to an in-service 
injury."

A May 2005 "Requisition for Numbered Folder" form was 
annotated with the comment that the veteran claimed service 
connection for a cervical spine disability, but VA continued 
adjudicating his claim as if it were for a low back 
disability.  

In his November 2004 NOD to the October 2004 rating decision 
denying service connection for a low back disability, the 
veteran stated, "Your VA C&P examination dated 9/25/04 
revealed an examination for lumbar spine (lower back).  
Noting that I have a condition of degenerative lumbar 
spondylosis not related to military service.  [sic]  This 
condition noted in the examination was not the condition that 
I was trying to claim.  My condition was for spinal 
condition, upper or cervical.  I believe that the examiner 
did not even examine that portion of my spine."  

The Board has cited these many references by the veteran 
because the veteran's representative listed service 
connection for "lumbar spondylosis" as an issue in the June 
2006 written brief presentation to the Board along with the 
cervical spine disorder.  However, the veteran has made it 
very clear that he wishes the VA to adjudicate his claim for 
a cervical spine disability, and not a claim for a low back 
disability.  Therefore, the issue of service connection for a 
low back disability is considered to be not before the Board 
at this time.  The Board will only address the issue of 
service connection for a cervical spine disability.  


FINDING OF FACT

The veteran's cervical spine disability was not caused by his 
active military service from October 1946 to March 1948.  


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  At his September 2004 VA spine examination, 
many years after service, the veteran was diagnosed with 
extensive cervical spondylosis and cervical stenosis with 
mild bulging at C3-4 with neoforaminal stenosis, bulging at 
C4-5, canal stenosis at C5-6 and C6-7, very mild spinal cord 
compression on the saggital views and general severe 
degenerative changes throughout his cervical spine.  
Therefore, the veteran has a current disability.
  
The veteran asserted at his September 2005 Decision Review 
Officer (DRO) hearing that he hurt his neck carrying heavy 
boxes of ammunition and other materials during service in 
Korea many years ago.  He testified that he "received a very 
sharp pain in the upper spine area" and that the pain 
remained with him until present day.  He testified that he 
was hospitalized for his upper back injury for a week while 
in service.  

The veteran's service medical records (SMRs) show that the 
veteran was seen several times for back pain, which was 
determined to be located in his thoracic spine.  In December 
1947, the veteran was diagnosed with scoliosis of the 
thoracic spine.  Also in December 1947, the veteran was seen 
for back pain, which he reported experiencing for 14 months.  
The pain was located in his dorsal spine at "about the level 
of the inferior angle of the scapula."  The pain was sharp 
and the veteran experienced it when lifting heavy objects.  
The record states that there was no history of any injury at 
any time.  There was no record of any neck problem at the 
December 1947 doctor's visit; the veteran was diagnosed with 
scoliosis of the dorsal spine.  In December 1947, the veteran 
had a bed board installed.  He was also given postural 
exercises.  

In January 1948, the veteran had x-rays taken of his spine.  
No pathology was detected in the dorsal spine.  Physical 
examination revealed moderate scoliosis and muscle spasm at 
T6 and T7.  There was no record of neck problems during the 
January 1948 doctor's visit.  

The rest of the veteran's SMRs do not show any diagnosis of, 
or treatment for a cervical spine injury or disability.  

Overall, the Board finds that the service medical records 
provide evidence against this claim by failing to indicate a 
chronic cervical spine disability that existed at the time 
the veteran left service many years ago. 

The veteran asserts in his November 2005 substantive appeal 
that the doctors misdiagnosed him in service when they stated 
that his spine problems were in his middle back.  He asserts 
that he never complained of pain or injury in his middle or 
lower back, but always to his cervical spine area.  

With regards to the veteran's claim of misdiagnosis, the 
Board emphasizes that the veteran is a lay person, with no 
education or training in medicine.  Therefore, he is not 
competent to offer an opinion as to the proper diagnosis of 
any alleged in-service symptomatology.  Further, the veteran 
does not have the medical expertise to find that his current 
disability is related to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

There is no competent medical evidence of record suggesting 
that the veteran's in-service back problems were located in 
his cervical spine as opposed to his thoracic spine.  
Therefore, the Board finds no evidence of a cervical spine 
disorder in service to support service connection either for 
chronic disease in service or continuity of symptomatology 
for disease first shown in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97. 

The Board acknowledges that VAMC treatment records indicate 
that the veteran reported an injury in service as the cause 
of his cervical spine disability.  However, it is clear that 
these statements reflect no more than a recording of medical 
history provided by the veteran, rather than an endorsement 
of that history as demonstrating an in-service etiology of 
the disorder.  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

In this case, the Board rejects the veteran's theory that his 
current neck disorder can be reasonable associated with 
service more than 56 years ago. 

The veteran's post service medical records do not provide a 
link between the veteran's current cervical spine disability 
and any incident in service.  The veteran underwent a VA 
spine examination in September 2004.  The examiner measured 
the veteran's range of motion in his lumbar and cervical 
spine areas.  With regards to the veteran's cervical spine 
disability, the examiner concluded that it was "very  much 
more likely than not that this condition was not present 50 
years ago."  The examiner stated that in his professional 
opinion, the veteran's assertion that he injured his cervical 
spine while lifting heavy ammunition boxes was "much, much, 
much, much more likely than not to be unrelated to any of his 
current level of arthritis and spinal degenerative disease."  

The Board finds that the examination cited above is entitled 
to great probative and provides very negative evidence 
against the claim.  In this regard, it is important for the 
veteran to note that the examiner cited the veteran's 
cervical spine disorder. 

There is some evidence of record in favor of the veteran's 
claim.  In October 2004 and February 2005, Dr. C. T. and R. 
G., PA, VA health care providers, submitted letters on the 
veteran's behalf.  In February 2005, they stated that the 
veteran was "being followed for chronic neck pain and right 
shoulder and arm pain first reported during the patient's 
military service."  Dr. C. T. diagnosed the veteran with 
severe osteoarthritis and cervical nerve impingement at the 
C4-C6 levels that were "consistent with previous injury."  

Dr. C. T. and R. G. concluded that the veteran's cervical 
spine disability and symptoms were "directly related to his 
previous trauma" and that the VA has denied the veteran's 
claim based on two errors.  First, VA adjudicated the lumbar 
spine when it should have adjudicated the cervical spine.  
Second, VA denied the claim based on lack of supporting 
military records and a September 1955 report that referred to 
the veteran's lumbar spine as opposed to his cervical spine.  

Dr. C. T. and R. G. concluded that spine injuries were not 
always evident in x-rays, and that over time they can develop 
into significant pathology and symptoms.  

In October 2004, Dr. C. T. and R. G. stated the veteran's 
diagnosis and that they believed it was due to reported 
trauma in service.  They also mentioned that the injury was 
to the cervical, and not the lumbar spine.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
.[.]  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the two letters from Dr. C. T. and R. G. 
are entitled to limited probative weight.  Dr. C. T. and R. 
G. based their opinions on a reported injury from the veteran 
and did not cite to any additional evidence other than MRIs 
of the veteran's cervical spine that confirm his current 
diagnosis; MRIs that were performed approximately one-half-a-
century after the veteran was discharge from active service, 
leading the Board to doubt the basis of such a medical 
opinion.   

With regards to the reference to an in-service injury, it is 
clear that the statement reflects no more than a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  As cited above, a medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore, 8 Vet. App. at 409.  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).

The September 2004 VA spinal examination, which was conducted 
after the examiner reviewed the veteran's claims file and 
SMRs, is entitled to significantly more probative weight.  

There is no other medical evidence of record that the 
veteran's cervical spine disorder was caused by his active 
military service.  

The veteran's post-service medical records, as a whole, are 
found to provide much evidence against this claim, indicating 
a disorder that began many many years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The 
preponderance of the evidence is against service connection 
for a cervical spine disorder.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, as well as information provided in the 
September 2005 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2005 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the December 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
April 2004 VCAA letter does specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for a cervical spine disability is being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examination.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is aware that the veteran does not believe the 
September 2004 VA spine examination was adequate.  In his 
November 2005 substantive appeal, the veteran argued that the  
September 2004 examination report was inaccurate.  In his 
November 2004 NOD, the veteran stated that he did not think 
the September 2004 physician examined his cervical spine.  
However, the record of the September 2004 examination shows 
measurements of the veteran's range of motion in his cervical 
spine.  

The Board does not find that a remand is required for another 
examination and medical opinion.  The evidence, discussed 
above, indicates that the veteran did not receive treatment 
for the claimed disorder during service and that there is no 
competent credible medical evidence showing a nexus between 
service and the disorder at issue.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for another VA 
examination to be obtained.  

VA must provide the veteran with an examination when there is 
"(1) competent evidence of a current disability or 
persistent or recurring symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain disease 
manifesting during an applicable presumptive period for which 
the claimant qualifies and (3) an indication that disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  See McLendon v. Nicholson, No. 04-0185 - 
Vet. App. ----, 2006 WL 1520790 (Vet. App.); 38 U.S.C.A. 
§ 5103A(d)(2).  In this case, element (1) has been satisfied, 
but elements (2), (3), and (4) have not been satisfied.  
There is no evidence of any in-service event, injury, or 
disease that is related to the veteran's current disability, 
there is no indication that his current disability may be 
related to his service, and there is sufficient, competent 
medical evidence on file for a decision to be made.  In this 
case, a VA examination is not necessary to decide the claim.  
In any event, a VA examination was undertaken and is found 
more that adequate to adjudicate this claim. 


ORDER

Service connection for a cervical spine disability is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


